DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 2, 3, 10, 12, 14, 15, 18, and 19 have been cancelled.
Claims 1, 4-9, 11, 13, 16, 17, and 20 have been examined.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant argues:

Initially, with regards to the Obitsu reference 3033-030206 (not Sano, as corrected by Applicant), Examiner notes that MPEP 2124 states that references which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).  In this case Obitsu (JP Patent Document 2022030206A) discloses a similar cover to be attached to the outer periphery of a handrail explicitly states that the cover (1) has a “slit portion (11)” to facilitate the attachment (Abstract).  As seen in the Examiner’s Figure below, these slit portions are comparable in structure and function.  Therefore, Obitsu (i.e. One of ordinary skill in the art) provides evidence that the Koga teaches a slit as is required by the claims.

Applicant argues: 
Applicant respectfully contends that Rouail does not relate to and teaches away from a handrail; it instead discloses a wall protector, and more particularly, a bumper and a wall protector having a bumper which can be mounted to a wall… It is apparent that a person of ordinary skill in the art, upon reading Rouail as a whole, would be led in a direction divergent from the path taken by the Applicant, i.e., the invention of a particular handrail assembly.

Examiner respectfully disagrees.  Examiner is not proposing the modification of replacing the handrail of Hamm with the bumper of Rouail, but rather relies on Rouail to teach an alternative means of securement of an elongate member to a wall.  Further, the fact that Rouail teaches the securement of a bumper to a wall does not ‘teach away’ from the mounting of a handrail to a wall.  The subject matter of the references is analogous (securing an elongate member to a wall) and the proposed modification (e.g. using an adhesive in place of screws to secure the member to the wall) does not render the prior art unsatisfactory for its intended use as the proposed modification is merely substituting one fastening means (e.g. screws) for another (e.g. adhesive).



Claim Rejections - 35 USC § 103
Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US Patent 4,289,303) in view of Koga et al (Japanese Patent Document 2015-194044) and Rouail (US Patent Application Publication 2004/0221539).

As to Claims 1 and 9, Hamm discloses a handrail assembly comprising:
an elongated tube (1);
a foam sleeve configured to be positioned around the elongated tube (3);
a plurality of supports configured to be attached to the elongated tube, each of the plurality of supports including a respective flange configured to be mounted against a wall (4).
However, Hamm does not disclose wherein the foam sleeve includes at least one receiving slot configured to receive a portion of at least one of the plurality of supports and/or wherein the foam sleeve includes a longitudinal slit extending from the inner diameter of the sleeve through the wall of the sleeve to the outer diameter of the sleeve, and wherein the slit is configured to allow the sleeve to wrap over the elongated tube.
	Koga et al teach a similar handrail assembly wherein the handrail portion has a core member (1) that is covered by a soft material (3/4) having a C-shaped cross section defining a slot/slit that opens downward to facilitate mounting of the material over the core member (Figs 3a-3b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam sleeve of Hamm to have a slot for a support member and be slit longitudinally to facilitate the assembly of the handrail system. 
Further, Hamm does not disclose wherein the elongated tube is plastic. 
Plastic is a well-known and conventional material suitable for use in handrails and balustrades because it provides a railing of simple and economical construction that can be molding and/or shaped as needed while having dual properties of strength and light weight.  Applicant is reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the Hamm railing from plastic because it is a material known to be used for handrails and balustrades because of its simple and economic construction which allows it to be shaped and/or molded as required and its durability and light weight make it more suitable for this use.  
Finally, Hamm does not disclose wherein the assembly is detachably secured to the wall without screws or nails via a pressure sensitive adhesive coupled to the respective flange.
Rouail teaches a similar wall mounted plastic railing assembly being secured to the wall via a pressure sensitive adhesive tape which ensures strong adherence of the railing to the wall and also permit removal from the wall with hand peel forces (Par. 0028 and 0031-0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mounting means of the assembly to be that of a pressure sensitive adhesive tape as taught by Rouail which would allow a secure mounting of the assembly as well as allowing removal of the handrail if desired.

As to Claim 17, Hamm discloses a method comprising:
assembling a plurality of tubular sections (1) to form an elongated tube (Fig 1);
positioning one or more sections of foam (3) around the elongated tube;
attaching the elongated tube to a plurality of supports (4);
attaching the plurality of supports to a wall at a first location between a set of steps and a stair rail (Fig 1).
Hamm does not disclose wherein the assembly is detachably secured to the wall without screws or nails via a pressure sensitive adhesive coupled to the respective flange.
Rouail teaches a similar wall mounted plastic railing assembly being secured to the wall via a pressure sensitive adhesive tape which ensures strong adherence of the railing to the wall and also permit removal from the wall with hand peel forces (Par. 0028 and 0031-0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mounting means of the assembly to be that of a pressure sensitive adhesive tape as taught by Rouail which would allow a secure mounting of the system as well as allowing removal of the handrail if desired.

Claims 4-8, 11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm in view of Koga et al and Rouail as applied to Claims 1, 9, and 17 above, and further in view of Greaves (US Patent Application Publication 2002/0172551)

As to Claims 4-8, 11, 16, and 20, Hamm in view of Koga et al and Rouail disclose the assembly significantly as claimed (see the rejection of claim 1 above), but do not disclose a male connector configured to couple to an end of a first elongated tube, wherein the male connector is configured to engage a female connector coupled to a second elongated tube and/or wherein the male connector includes a male projection having a key, and wherein the male projection and key are configured to engage an aperture and keyway of the female connector such that relative rotation of the male connector and female connector is restricted.
	Greaves teaches a similar tubular connection system for a handrail having a male connector (16 + 25: Fig 2) and a female connector (15 + 26) so as to secure the two tube connectors axially relative to one another and thereby prevent separation of the tube end (Par. 0017;  Examiner further notes that these male and female connectors are being considered “caps” and/or “plugs” under the broadest reasonable interpretation standard), wherein both male and female connectors comprise keys and the tubular members comprise keyways each of the nut and bolt may be held captive against rotation in a respective retention bush formation so that relative rotation of the tubes results in relative rotation to tighten the nut and bolt (Par. 0019).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tubular connector of Hamm to have the keyed male and female connectors as taught by Greaves to better and more easily secure the tubes relative to one another.
Further, Hamm in view of Koga et al and Rouail disclose the assembly significantly as claimed, but do not disclose the sleeve being a low-resilience polyurethane memory foam sleeve.
It would have been obvious to a person of ordinary skill in the art to modify the sleeve of Hamm as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397.  In this case, Hamm teaches the sleeve being made from foam and having a polyurethane element to facilitate the gripping of the handrail and memory foam is a well-known material used in a number of different applications with regards to comfort and ergonomics.  In turn, because the instant invention as claimed has the properties predicted by the prior art, it would have been obvious to make the sleeve of Hamm as a memory foam sleeve in order to gain the commonly understood benefits and applications of such an adaptation and/or modification.

As to Claim 13, Hamm discloses the assembly significantly as claimed, but does not disclose wherein the foam sleeve includes at least one receiving slot configured to receive a portion of at least one of the plurality of supports and/or wherein the foam sleeve includes a longitudinal slit extending from the inner diameter of the sleeve through the wall of the sleeve to the outer diameter of the sleeve, and wherein the slit is configured to allow the sleeve to wrap over the elongated tube.
	Koga et al teach a similar handrail system wherein the handrail portion has a core member (1) that is covered by a soft material (3) having a C-shaped cross section that opens downward to facilitate mounting of the material over the core member (Figs 3a-3b).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam sleeve of Hamm to have a slot/ be slit longitudinally to facilitate the assembly of the handrail system. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/29/2022